Dismissed and Memorandum Opinion filed October 11, 2022.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-22-00626-CV

                            GLENN BLAIR, Appellant

                                        V.
                  LATOSHA DIONNE MITCHELL, Appellee

                      On Appeal from the 310th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2021-04645

                           MEMORANDUM OPINION

      This is an attempted appeal from a decree of divorce signed May 3, 2022.
Appellant filed a timely motion for new trial on May 3, 2022. Appellant’s notice of
appeal was filed August 19, 2022.

      When appellant has filed a timely post-judgment motion, the notice of
appeal must be filed within 90 days after the date the judgment is signed. See Tex.
R. App. P. 26.1(a).
      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but
within the 15-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997)
(construing the predecessor to Rule 26). Appellant’s notice of appeal was not filed
within the 15-day period provided by Texas Rule of Appellate Procedure 26.3.

      On September 13, 2022, notification was transmitted to all parties the appeal
was subject to dismissal without further notice for want of jurisdiction. See Tex. R.
App. P. 42.3(a). Appellant’s response fails to demonstrate that this court has
jurisdiction to entertain the appeal.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                          2